Citation Nr: 1530999	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for chronic seasickness.

4.  Entitlement to service connection for chronic gastritis.

5.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

6.  Entitlement to service connection for right hand burn, with residual scar.

7.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for fatty tumors has been raised by the record at the Veteran's February 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back condition, chronic gastritis, chronic GERD, and chronic seasickness, and a right hand burn, with residual scar, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  The competent and credible evidence supports a finding that the Veteran's migraines were incurred in service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The Veteran's migraines were incurred in active duty military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has a bilateral hearing loss disability due to his significant noise exposure during service.  The Veteran contends that he was exposed to significant noise while working in a ship's engine room and from the ship's guns.  While the Veteran's DD Form 214 does not list a specific MOS, it does indicate that he served aboard the USS Eversole.  As a result, the Board finds that the Veteran's service is consistent with his contentions, and has no reason to doubt the Veteran's in-service exposure to hazardous noise.

The Board finds that the October 2010 audiological examination shows a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  As a result, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.  

A review of the service treatment records show no complaints of hearing loss, and includes April 1967, May 1968, June 1968, and March 1970 whisper voice tests which reported 15/15 bilaterally.  

The October 2010 VA examiner noted that the whisper voice test is unreliable, specifically with respect to high frequency hearing loss, which the Veteran currently suffers from.  As a result of the unreliability of the whisper voice test, the examiner concluded that he was unable to determine if the Veteran's current bilateral hearing loss disability is related to his military service without resorting to mere speculation.  The examiner did note that the etiology of the Veteran's tinnitus is at least as likely as not associated with hearing loss.  The examiner also concluded that the Veteran's tinnitus was at least as likely as not related to service.  

The Veteran essentially contends that his bilateral hearing loss began in service and has continued since.  He has submitted statements from his wife, sister, and brother, all attesting to his difficulty hearing immediately after separation from service.  He specifically reported in-service noise exposure while assigned to the engine room and from the deck guns of the USS Eversole -all without the use of hearing protection.   

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service. 
The Veteran is competent to report the onset of decreased hearing acuity in both ears.  In addition, the Veteran's brother, sister, and wife are certainly competent to report their perception that the Veteran had difficulty hearing immediately after his release from military service.  As the Board has no reason to doubt his contention that he worked in the ship's engine room, it is highly probable that he was exposed to hazardous noise without the benefit of hearing protection, and as a result his exposure is conceded. 

As noted, the October 2010 VA examiner concluded that he could not determine whether the Veteran's bilateral hearing loss is the result of military service without resorting to mere speculation.  In reaching such a conclusion, the examiner noted the unreliability of the whisper voice test.  In addition, the examiner found that the Veteran's tinnitus was at least as likely as not related to his hearing loss, and that the Veteran's tinnitus was at least as likely as not related  to his military service.  

The reliability of the whisper voice test is often questioned, thus the lack of documentation of hearing loss in service and the Veteran's failure to report hearing loss at separation are certainly not determinative.  The Veteran has consistently alleged that his hearing loss began shortly, if not immediately, after his separation from service.  He has provided lay statements from his brother, sister, and wife supporting such claim.  The Board has no reason to question the Veteran's credibility, or the credibility of his brother, sister, and wife with respect to his hearing loss.  

While the Veteran is not competent to render an opinion as to the etiology of his hearing loss disability, the VA examiner associated the Veteran's hearing loss to his tinnitus, suggesting a common etiology, and subsequently related the Veteran's tinnitus to his military service.  When such medical evidence is viewed in light of the lay statements of record, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for s bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Service Connection for Migraines

Here the Veteran has a current diagnosis of migraines.  The March 2013 VA examiner concluded that his migraines were at least as likely as not related to his military service.  The examiner reiterated this conclusion in a July 2013 addendum opinion, explaining that his migraines began in service and that he had no history of migraines prior to military service.

When the March 2013 medical opinion and July 2013 addendum opinion are viewed in light of the Veteran's lay statements, which the Board has found to be both credible and competent with regard to reporting symptoms of migraines, the Board finds that the preponderance of the evidence supports a finding that service connection for migraines is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for migraines is granted.


REMAND

Low Back Condition

The Board notes that the Veteran has not been afforded a VA examination for his claimed low back condition.  In light of the Veteran's contentions regarding an in-service injury and a current low back condition, the Board finds that the evidence of record warrants a VA examination to determine the etiology of his claimed low back condition.  McLendon v. Nicholson, 20 Vet. App. 79. 

GERD, Gastritis, Sea Sickness

With respect to the Veteran's claimed GERD, gastritis, and sea sickness, the Board finds that a VA examination is warranted in order to determine a specific diagnosis, if any, for each condition, and to provide an opinion as to the etiology of any diagnosed condition.  The Veteran has alleged, and service treatment records document, a variety of symptoms potentially consistent with the Veteran's claimed GERD, gastritis, and sea sickness, or potentially other issues of the digestive system.  A VA medical examination and corresponding opinion are necessary in order to determine what current disability(s) the Veteran may have that is consistent with his claimed conditions, and the etiology of such condition(s).

Right Hand

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  Here, the Veteran's entrance examination clearly notes a preexisting scar on the right hand, the result of a pre-service burn.  The Veteran has not argued that the scar did not preexist service.

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Veteran has alleged, including at his February 2015 videoconference hearing, that the condition of his scar was permanently worsened as the result of abnormal bending of his hand and the use of chemicals to clean the ship he was stationed on.

The Board notes the opinion of a March 2010 VA examiner that the Veteran's right hand scar was not permanently worsened by his military service, to include abnormal bending of his hand.  The examiner did not, however, address the Veteran's contention that his scar was permanently worsened as the result of exposure to cleaning chemicals while in active service.  As a result, the Board finds that remand to address this contention in an addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for the conditions on appeal, and request that he forward any additional records to VA to associate with the claims file, or provide appropriate authorization for VA to obtain them.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise in order to determine the etiology of any currently diagnosed low back condition.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of any diagnosed low back disability during the period on appeal (July 2009 to present)
	
If possible, the examiner should provide a specific diagnosis for any current low back disability.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed low back disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. In addition, the examiner should address the Veteran's lay statements, relevant buddy statements, relevant service treatment records, and any additional relevant medical records.  

3.  Schedule the Veteran for a examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed GERD, gastritis, and sea sickness.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any disability potentially consistent with the Veteran's claimed GERD, gastritis, or sea sickness, during the pendency of the appeal (July 2009 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed disability potentially consistent with the Veteran's claimed conditions.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed condition consistent with the Veteran's claimed conditions is causally or etiologically related to the Veteran's period of active service. 

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed condition consistent with the Veteran's claimed conditions is caused by, or is aggravated by any service-connected disability, or any condition diagnosed at this examination that the examiner concludes is at least as likely as not related to the Veteran's military service.

If any service-connected disability aggravates (i.e., permanently worsens) a diagnosed disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. In addition, the examiner should address the Veteran's lay statements, relevant buddy statements, relevant service treatment records, and any additional relevant medical records.  

In reaching an opinion with respect to any diagnosed condition, the examiner should comment on whether any of the Veteran's claimed symptoms or conditions are overlapping, or the result of another condition.  In doing so, the examiner should address the potential similarity between GERD, gastritis, sea sickness, and the respective symptoms.

4.  Return the claims file to an examiner of appropriate knowledge and expertise to determine whether the Veteran's preexisting right hand scar was permanently worsened by military service.  It is up to the discretion of the examiner if a new examination is necessary, or, in the alternative, an addendum opinion is sufficient.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's preexisting right hand scar was permanently worsened as the result of the Veteran's period of active service.  

The examiner should specifically address the Veteran's contentions that his right hand scar was worsened as the result of abnormal bending required by his MOS and exposure to cleaning chemicals. 

The examiner is reminded that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) . Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. In addition, the examiner should address the Veteran's lay statements, relevant buddy statements, relevant service treatment records, and any additional relevant medical records.  

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


